Appellant claims that there has been a failure of correspondence between the allegation and the proof in this: that the indictment alleges that appellant killed the deceased by cutting him with a knife, and the proof shows that he stabbed him with a knife. Evidently a stab with a knife and a cut with a knife mean the same thing, although there might be a difference in the angle upon which the knife penetrated. We think the appellant was given proper notice of the offense charged against him and that the proof corresponded with the allegation.
The motion will therefore be overruled. *Page 592